*91The opinion of the court was delivered by
Bennett, J.
There is one ground, upon which we think, the finding of the county court cannot be sustained; and we shall not take time to consider any of the other objections, which have been made to their decision. All that the record given in evidence shows, is the usual minute, made by the justice upon allowing the appeal. This, no doubt, was sufficient to enable the justice to make out a recognizance in due form; but we cannot regard the' minute as such record, as is declared upon.
The minute is, the defendants in this action “ recognized to the plaintiffs in twenty dollars for the prosecution of the appeal in due form of law.” The declaration sets out the condition of the recognizance in the words of the statute. It has often been held in this state, that the minute of the justice, made upon the writ, is not a record, that can be declared upon as a record of recognizance. The issue should have been found, upon the evidence, for the defendants.
Judgment of the county court reversed.